EXHIBIT 10.1 SANUWAVE HEALTH, INC. This SUBSCRIPTION AGREEMENT (the “ Subscription Agreement ”) made as of this day of , 2013 between SANUWAVE Health, Inc., a Nevada corporation (the “ Company ”), and (the “ Subscriber ”). WHEREAS, the Company desires to issue up to $600,000 in units (“ Units ”) in a private placement to “accredited investors” (the “ Offering ”) on the terms and conditions set forth herein, and the Subscriber desires to acquire the number of Units set forth on the signature page hereof; and WHEREAS, each Unit shall have a purchase price of $0.60 and shall consist of: (i) one share of common stock, par value $0.001 per share (the “ Common Stock ”); and (ii) a five-year common stock purchase warrant (the “ Warrant ”) to purchase one share of Common Stock, at an exercise price of $0.85, that will be callable by the Company if the average share price of the Company’s common stock closes at or above $1.40 for a 20 day period, in the form attached hereto as Exhibit A, and WHEREAS, the Subscriber is delivering simultaneously herewith a completed confidential investor questionnaire (the “ Questionnaire ”). NOW, THEREFORE, for and in consideration of the premises and the covenants hereinafter set forth, the parties hereto do hereby agree as follows: I. SUBSCRIPTION FOR UNITS; CLOSING 1.1 Subscription for Units. Subject to the terms and conditions hereinafter set forth, the Subscriber hereby subscribes for and agrees to purchase from the Company such number of Units as is set forth upon the signature page hereof, at a purchase price equal to $0.60 per Unit, and the Company hereby agrees to sell such Units to the Subscriber for said purchase price. The purchase price is payable by certified or bank check made payable to “SANUWAVE Health, Inc.” or by wire transfer of funds, contemporaneously with the execution and delivery of this Subscription Agreement. 1.2 The Closing. Subject to the clearance of all funds from the Subscriber representing the Units, the closing (the “ Closing ”) of the sale of the Common Stock and Warrants to be issued to the Subscriber shall take place. 1.3 Certificates. The Subscriber hereby authorizes and directs the Company, upon Closing of the Offering, to deliver the Common Stock and Warrants to be issued to such Subscriber pursuant to this Subscription Agreement to the Subscriber’s address indicated upon the signature page hereof. 1.4 Shareholder Rights. The Subscriber hereby acknowledges that the Subscriber shall not be entitled to any voting rights or other rights as a stockholder of the Company, or to any other rights whatsoever, except the rights herein expressed, and no dividends shall be payable or accrue in respect of the Units subscribed for in the Offering, until the Closing. II. REPRESENTATIONS BY AND COVENANTS OF SUBSCRIBER 2.1 Reliance on Exemptions. The Subscriber acknowledges that the Offering has not been registered with or reviewed by the United States Securities and Exchange Commission (the “
